DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-8, filed 6/23/2022, with respect to claims 5 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 5-11, 14-17 and 19-22 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed energy storage apparatuses are novel over the closest prior art – Kim (US 2011/0293973 A1), Baek (US 2011/0129725 A1), Jian (CN103066225B – foreign copy and machine translation on record).
Regarding Claims 1 and 10, Kim discloses an energy storage apparatus, as claimed, except for the limitations: (1) wherein the plurality of fixing portions (bolts 121) are arranged at different positions in an arrangement direction of the first outer case and the second outer case (i.e., where the first outer case includes an intermediate member (middle cover 140) disposed between the energy storage device (plurality of battery cells 170) and the second outer case (upper cover 120)) (claim 5) [Kim – Figs. 1-2,5,8]; or (2) wherein the first outer case includes a high portion and a low portion, wherein… a fixing portion is disposed at the high portion and a fixing portion disposed at the low portion (i.e., where the first outer case includes an intermediate member (middle cover 140) disposed between the energy storage device (plurality of battery cells 170) and the second outer case (upper cover 120)) (claim 10) [Kim – Figs. 1-2,5,8].
Pertaining (1), while Baek discloses a second outer case (top case 220) includes a plurality of fixing portions (first and second support ribs 222,223) arranged at different positions in an arrangement direction, the plurality of fixing portions of Baek are directly coupled to the energy storage device (polymer cell 210) [Baek – Fig. 5].  Specifically, Baek fails to disclose a first outer case including an intermediate member disposed between the energy storage device and the second outer case which may be fixed to one another by the plurality of fixing portions.  Further, there is no motivation to modify the energy storage apparatus of Kim to include a plurality of fixing portions to be arranged at different positions in the arrangement direction of the first outer case and the second outer case for fixing the intermediate member with the second outer case.
Pertaining (2), while Jian discloses a second outer case (upper shell 101) including a high portion and a low portion, wherein… a fixing portion (upper flange 1011) is disposed at the high portion and a fixing portion (i.e., the upper flange at the low portion) is disposed at the low portion [Figs. 1-2,9,14], the second outer case of Jian is coupled to the housing (lower shell 102) supporting the energy storage device (battery modules 4,5).  Specifically, Jian fails to disclose a first outer case including an intermediate member disposed between the energy storage device and the second outer case which may be fixed to one another by the plurality of fixing portions.  Further, there is no motivation to modify the energy storage apparatus of Kim where the second outer case includes a high portion and a low portion, wherein a fixing portion is disposed at a high portion and a fixing portion is disposed at the low portion for fixing the intermediate member with the second outer case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724